EXHIBIT 99.1 NEWS RELEASE Superior Uniform Group, Inc. A NASDAQ Listed Company: SGC 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-9623 Contact: Andrew D. Demott, Jr., CFO FOR IMMEDIATE RELEASE (727) 803-7135 SUPERIOR UNIFORM GROUP, INC. REPORTS FIRST QUARTER OPERATING RESULTS ● Net Sales Increase 13.0% ● Net Income Increases over 67% ● Earnings per share (Diluted) Increases over 55% SEMINOLE, Florida – April 22, 2015 - Superior Uniform Group, Inc. (NASDAQ: SGC), manufacturer of uniforms, career apparel and accessories, today announced that for the first quarter ended March 31, 2015, net sales for the 2015 first quarter increased 13.0 percent to $46.3 million compared with 2014 first quarter net sales of $41.0 million. Net income for the 2015 first quarter was $2.0 million or $0.14 per share (diluted) compared with $1.2 million, or $0.09 per share (diluted) reported for the quarter ended March 31, 2014. Michael Benstock, Chief Executive Officer, commented, “We are very pleased to report a 13 percent increase in our net sales, all from organic growth. We have continued to see positive results from our growth strategies discussed in our year-end earnings release. Market and economic trends remain favorable. We continue to leverage our operating structure with the significant growth in net sales and as a result, we reported a 67.7 percent increase in net income for the first quarter of 2015 as compared to the same period in 2014. Our financial position remains very strong and we remain committed to actively pursuing accretive acquisitions to supplement our strong organic growth in net sales.” -more- CONFERENCE CALL Superior Uniform Group will hold a conference call on Wednesday April 22, 2015 at 2:00 p.m. Eastern Time to discuss the Company’s results. Interested individuals may join the teleconference by dialing (877) 317-6789 for U.S. dialers and (412) 317-6789 for International dialers. The Canadian Toll Free number is (866) 605-3852. Please ask to be joined into the Superior Uniform Group call. The live webcast and archived replay can be accessed in the investor information section of the Company’s website at www.superioruniformgroup.com . A telephone replay of the teleconference will be available one hour after the end of the call through 2:00 p.m. Eastern Time on April 29, 2015. To access the replay, dial (877) 344-7529 in the United States or (412) 317-0088 from international locations. Canadian dialers can access the replay at (855) 669-9658. Please reference conference number for all replay access. About Superior Uniform Group, Inc. Superior Uniform Group ® (NASDAQ: SGC), established in 1920, is an award-winning provider of uniform programs, image apparel and promotional products. We provide these products as well as a wide range of value-added services to major corporations and healthcare facilities nationwide. We are leaders in innovative product and program design, global manufacturing and state-of-the-art distribution. Our customers rely on us to provide their employees and customers with an extraordinary experience which helps them to better communicate their brand identity. We provide uniforms for the healthcare, retail, food service, private security, transportation, and hospitality marketplaces. Superior Uniform Group’s commitment to service, quality, value, innovation and social responsibility, combined with our financial strength and global resources enable us to meet and exceed our customers’ diverse needs. We sell our products through our signature brands, Superior I.D.™ , Fashion Seal Healthcare ® and HPI Direct ® . Superior Uniform Group is also the parent company of The Office Gurus ® , our Business Process Outsourcing and Call Center vertical. For more information, call (800) 727-8643 or visit www.SuperiorUniformGroup.com . Statements contained in this press release which are not historical facts may constitute forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. All forward-looking statements are subject to risks and uncertainties, including without limitation, those identified in the Company’s SEC filings, which could cause actual results to differ from those projected. -more- Comparative figures are as follows: SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED MARCH 31, 2015 (Unaudited) 2015 2014 Net sales $ 46,347,000 $ 41,027,000 Costs and expenses: Cost of goods sold 30,551,000 26,971,000 Selling and administrative expenses 12,437,000 12,083,000 Interest expense 136,000 95,000 43,124,000 39,149,000 Income before taxes on income 3,223,000 1,878,000 Income tax expense 1,180,000 660,000 Net income $ 2,043,000 $ 1,218,000 Per Share Data: Basic: Net income $ 0.15 $ 0.09 Diluted: Net income $ 0.14 $ 0.09 Cash dividends per common share $ 0.075 $ 0.068 -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2015 (Unaudited) ASSETS 2015 2014 CURRENT ASSETS: Cash and cash equivalents $ 5,019,000 $ 4,414,000 Accounts receivable, less allowance for doubtful accounts of $670,000 and $680,000, respectively 27,093,000 23,467,000 Accounts receivable - other 4,570,000 4,811,000 Prepaid expenses and other current assets 6,727,000 7,472,000 Inventories 59,921,000 54,692,000 TOTAL CURRENT ASSETS 103,330,000 94,856,000 PROPERTY, PLANT AND EQUIPMENT, NET 16,743,000 13,521,000 OTHER INTANGIBLE ASSETS, NET 15,771,000 17,837,000 GOODWILL 4,135,000 4,135,000 DEFERRED INCOME TAXES 3,546,000 1,740,000 OTHER ASSETS 139,000 148,000 $ 143,664,000 $ 132,237,000 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 10,848,000 $ 9,839,000 Other current liabilities 6,143,000 3,868,000 Current portion of long-term debt 2,750,000 2,063,000 Current portion of acquisition-related contingent liability 3,155,000 - TOTAL CURRENT LIABILITIES 22,896,000 15,770,000 LONG-TERM DEBT 25,250,000 31,867,000 LONG-TERM PENSION LIABILITY 8,012,000 3,539,000 LONG-TERM ACQUISITION-RELATED CONTINGENT LIABILITY 3,812,000 6,838,000 OTHER LONG-TERM LIABILITIES 600,000 645,000 DEFERRED INCOME TAXES 221,000 150,000 SHAREHOLDERS' EQUITY 82,873,000 73,428,000 $ 143,664,000 $ 132,237,000 -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Unaudited) 2015 2014 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 2,043,000 $ 1,218,000 Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization 953,000 938,000 Provision for bad debts - accounts receivable 59,000 53,000 Share-based compensation expense 824,000 827,000 Deferred income tax provision 62,000 276,000 Loss (gain) on sales of property, plant and equipment 12,000 ) Accretion of acquisition-related contingent liability 33,000 32,000 Changes in assets and liabilities: Accounts receivable - trade 804,000 ) Accounts receivable - other ) ) Inventories ) ) Prepaid expenses and other current assets ) ) Other assets ) 7,000 Accounts payable 1,142,000 1,476,000 Other current liabilities ) ) Long-term pension liability 127,000 3,000 Other long-term liabilities 20,000 20,000 Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Additions to property, plant and equipment ) ) Proceeds from disposals of property, plant and equipment - 75,000 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt 13,220,000 18,450,000 Repayment of long-term debt ) ) Payment of cash dividends ) ) Proceeds received on exercise of stock options 356,000 236,000 Excess tax benefit from exercise of stock options 132,000 6,000 Net cash provided by financing activities 2,453,000 7,089,000 Net increase (decrease) in cash and cash equivalents 433,000 ) Cash and cash equivalents balance, beginning of year 4,586,000 5,316,000 Cash and cash equivalents balance, end of period $ 5,019,000 $ 4,414,000 #####
